UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4260


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO ANTHONY WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:14-cr-00144-WO-1)


Submitted: July 20, 2017                                          Decided: July 28, 2017


Before DUNCAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North Carolina, for
Appellant. Robert Albert Jamison Lang, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Anthony Williams appeals his conviction and 51-month sentence

imposed following his guilty plea to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2012). On appeal, Williams’ counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that Williams can raise

no meritorious grounds for appeal but questioning whether the district court erred in

sentencing Williams. Williams was notified of his right to file a pro se supplemental

brief but has not done so. The Government has declined to file a response brief. For the

reasons that follow, we affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We first determine

whether the district court committed significant procedural error, such as incorrect

calculation of the Sentencing Guidelines range, inadequate consideration of the 18 U.S.C.

§ 3553(a) (2012) factors, or insufficient explanation of the sentence imposed. United

States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014).

       In evaluating the district court’s Guidelines calculations, we review the district

court’s factual findings for clear error and its legal conclusions de novo. United States v.

White, 771 F.3d 225, 235 (4th Cir. 2014). We review unpreserved Guidelines challenges

for plain error. United States v. Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir. 2015); see

Molina-Martinez v. United States, 136 S. Ct. 1338, 1343, 1345 (2016) (describing

standard).



                                             2
         If we find no procedural error, we examine the substantive reasonableness of the

sentence under “the totality of the circumstances.” Gall, 552 U.S. at 51. The sentence

imposed must be “sufficient, but not greater than necessary,” to satisfy the goals of

sentencing. See 18 U.S.C. § 3553(a). We presume on appeal that a within-Guidelines

sentence is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014). Williams bears the burden to rebut this presumption “by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id.

         In his Anders brief, counsel advises that Williams has questioned the impact of

Johnson v. United States, 135 S. Ct. 2551 (2015), on his sentence. Williams received an

enhanced base offense level based on the sentencing court’s finding that he committed

his underlying federal offense “subsequent to sustaining one felony conviction of either a

crime of violence or a controlled substance offense.” U.S. Sentencing Guidelines Manual

§ 2K2.1(a)(4)(A) (2015); see USSG § 4B1.2(a) (defining “crime of violence”). As a

predicate crime of violence for the enhancement, the court relied upon Williams’ prior

North Carolina convictions for first degree burglary, each of which was consolidated with

a North Carolina conviction for robbery with a dangerous weapon. Counsel concedes

that these prior offenses qualify as crimes of violence that support the enhanced base

offense level. In light of recent authority, we conclude that counsel’s concession is well

taken.

         In Johnson, the Supreme Court determined that the residual clause of the Armed

Career Criminal Act (ACCA), reaching offenses that “involve[] conduct that presents a

serious potential risk of physical injury to another,” see 18 U.S.C. § 924(e)(2)(B)(ii)

                                             3
(2012), is unconstitutionally vague. 135 S. Ct. at 2556-63. In Beckles v. United States,

137 S. Ct. 886 (2017), however, the Supreme Court declined to extend the reasoning in

Johnson to the Guidelines, holding that the Guidelines are not subject to a due process

vagueness challenge and that the residual clause under USSG § 4B1.2(a) is not void for

vagueness. 137 S. Ct. at 895. In light of Beckles, Williams cannot raise a vagueness

challenge to his predicate crimes of violence under Johnson. Further, any potential

challenge Williams could raise to the classification of his predicate convictions as crimes

of violence is foreclosed by recent opinions from this court. See United States v. Mack,

855 F.3d 581, 586 (4th Cir. 2017) (holding that North Carolina first degree burglary

categorically qualifies as generic “burglary” enumerated under USSG § 4B1.2(a));

United States v. Burns-Johnson, __ F.3d __, No. 16-4338, 2017 WL 3027872, at *1, *5

(4th Cir. July 19, 2017) (holding that North Carolina robbery with dangerous weapon

categorically qualifies as violent felony under ACCA’s force clause); see also United

States v. Montes-Flores, 736 F.3d 357, 363 (4th Cir. 2013) (recognizing that decisions

evaluating whether offense qualifies as ACCA violent felony are used interchangeably

with decisions evaluating whether offense qualifies as Guidelines crime of violence).

Thus, we find no error, plain or otherwise, in Williams’ enhanced base offense level.

       Our review of the record reveals that Williams’ sentence is reasonable. The

district court properly calculated Williams’ Guidelines range and sentenced him within

that range and the applicable statutory maximum. The court considered the parties’

arguments in sentencing Williams and articulated a reasoned basis for the sentence it

imposed, grounded in the 18 U.S.C. § 3553(a) factors. Further, Williams fails to rebut

                                            4
the presumption of reasonableness accorded his within-Guidelines sentence.              See

Louthian, 756 F.3d at 306.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Williams’ conviction

and sentence. This court requires that counsel inform Williams, in writing, of the right to

petition the Supreme Court of the United States for further review. If Williams requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Williams.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             5